Title: To Alexander Hamilton from Thomas Mifflin, [2 June 1791]
From: Mifflin, Thomas
To: Hamilton, Alexander


[Philadelphia, June 2, 1791]
Sir,
Inclosed I transmit a copy of a letter from the Register General of Pennsylvania, proposing an arrangement relative to the subscription of the State Certificates to the loan of the United States; in which, as it will expedite the business, and furnish the proper checks to the State Officer, I hope it will not be inconvenient to acquiesce at the Treasury of the Union.
I am, Sir   Your most obed Hble Servt.

Phila. 2d. June 1791.
To Alex Hamilton

